DETAILED ACTION
This action is responsive to the application filed on October 01, 2020, which is a National Stage Entry of PCT/AU2019/050298, international filed on April 04, 2019.
The preliminary amendments filed on October 01, 2020 have been acknowledged and considered.
Claims 1-50 have been canceled.
Claims 51-76 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Foreign Priority
The foreign priority date considered for this application is April 04, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated October 01, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on October 01, 2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The specification does not contains the CROSS-REFERENCE TO RELATED APPLICATIONS area. Appropriate correction is required.

Claim Objections
Claim 51 is objected to because of the following informalities: the limitation “- user observation.” in line 33 ends with a period. Please replace the period with a semicolon “;”.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities: the claim language recites “A system for applying feedback to resolve UI features…” in line 1. As acronym is likely to change its meaning over time, thus, it (UI) needs to be spelled out once in the claim.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities: the limitation “the processor operatively interacting with the one or more user interface to execute steps in conjunction with the database” in lines 7-8. Please replace “user interface(s)” with “one or more user interface”.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities: the limitation “b. A third party.” in line 6 ends with a period. Please replace the period with a semicolon “;”.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities: the claim language recites “wherein the one or more users include one or more of, or a combination of, the following collaborators: a. A Ul creation collaborator comprising a frontend developer and/or backend developer; b. A business analyst; or c. A third party. and feedback is obtained from one or more users.” Please amend as indicated above.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities: the claim language recites “AR or VR effect…” in line 8. As acronym is likely to change its meaning over .  Appropriate correction is required.
Claims 59-60 are objected to because of the following informalities: the claim language recites “The system in accordance with….” Please replace the word “method” with “system”.  Appropriate correction is required.
Claim 60 is objected to because of the following informalities: the limitation “- pictures.” in line 7 ends with a period. Please replace the period with a semicolon “;”.  Appropriate correction is required.
Claim 61 is objected to because of the following informalities: the claim language recites “wherein a dataset entry label describes aspects of a feature, the dataset entry label including any one or more of, or a combination of:” Please amend as indicated above.  Appropriate correction is required.
Claim 65 is objected to because of the following informalities: the limitation recites “wherein a workflow is resolvable by a trainable algorithm trained to identify a suitable link, linked features, or linked screens during the process of resolving features of the input, the suitable link” Please amend as indicated above.  Appropriate correction is required.
Claim 74 is objected to because of the following informalities: the limitation recites “wherein the system…” in line 1. Please replace the term “method” to “system.  Appropriate correction is required.
Claim 76 is objected to because of the following informalities: the limitation “- user observation.” in line 27 ends with a period. Please replace the period with a semicolon “;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claims 51 and 76 recites the limitation "Resolving a feature of the input using a trainable algorithm implemented by the server, the trainable algorithm being trainable to resolve a feature by application of the algorithm to the dataset including a plurality of labelled dataset entries, the label of each labelled dataset entry describing a feature; wherein the trainable algorithm resolves the feature of the user input by identifying in the user input a dataset entry labelled with said feature;".  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the Examiner will “algorithm” as “trainable algorithm”.  	Dependent claims 52-75 do not overcome the deficiency of the base claim and, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-53, 55-61 and 64-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijani et al. (US Pub. No. 2018/0307464 – hereinafter Bijani).
   	With respect to claim 51 (new), Bijani teaches a system for applying feedback to resolve UI features including:    	a server accessible by user devices via an electronic communications network (see figure 2, client device 210 in communication with a cloud computing platform 220 via network 230), the server comprising:   		a processor (see figure 3 and paragraph [0046], processor 320).   		a database having a dataset (see at least figure 7, graphical database) and   		one or more user interface (see paragraph [0019], An application may use an application programming interface (API) to facilitate communication between a user (via a user interface (UI)) and one or more applications implemented on a backend),   		the processor operatively interacting with the user interface(s) to      	execute steps in conjunction with the database (See figure 3 and paragraph [0049], input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone), the server configured to   	execute the steps of:   			Receiving user input from one or more user computers, each   		user computer being associated with one or more users performing,   		either as one or as a group, the following roles: - a project initiator and/or project owner (see figure 4 (and related paragraphs) and paragraphs [0055]-[0057], process 400 may include receiving input associated with developing an application (block 410).  For example, AEP 215 may receive the input.  In some implementations, AEP 215 may receive the input in response to a device or a user (e.g., an application developer) requesting that a particular application be developed and/or instructing the application be developed. See figure 5 and paragraph [0089], shows an example associated with developing applications.  For example, FIG. 5 shows an example implementation 500 of a platform (e.g., a user interface) to receive user input (e.g., via a chat bot).  As shown in FIG. 5, example implementation 500 may include a UI of a chat bot for providing information associated with an application and/or making custom selections of APIs.  The chat bot may include a basic API bot, an analytics API bot, and/or an advanced API bot).  			Resolving a feature of the input using a trainable algorithm   		implemented by the server, the trainable algorithm being trainable to   		resolve a feature by application of the algorithm to the dataset   		including a plurality of labelled dataset entries, the label of each   		labelled dataset entry describing a feature; wherein the trainable   		algorithm resolves the feature of the user input by identifying in the   		user input a dataset entry labelled with said feature (see paragraphs [0057]-[0058], the input may be in the form of a message, text, an image, audio, video, and/or the like.  Accordingly, in some implementations, the features may be derived from the input using particular keywords of the input, selections or indications of features in the input, images of features in the input, and/or any other suitable information or input representative of features that are to be included in the application. In some implementations, chat bots (e.g., associated with client device 210 and/or AEP 215) may provide the input to facilitation selection of APIs. The chat bots may utilize language processing to understand the user requests.  For example, a user may have access to a list of APIs (e.g., in an API repository) via a chat bot for a particular industry application (e.g., open banking).  In some implementations, the user may describe features of the application and/or select APIs for the application from one or more of multiple different lists corresponding to different categories (e.g., basic, advanced, analytics, etc.) using the chat bot.  In some implementations, the chat bots may allow the user to inquire about particular APIs for an application of a particular industry. See paragraph [0061], as further shown in FIG. 4, process 400 may include determining a feature to be included in the application based on the input (block 420).  For example, AEP 215 may determine one or more features to be included in the application based on the input.  In some implementations, AEP 215 may determine the features to be in included in the application based on receiving the input associated with developing the determine features by analyzing and/or identifying information in the input (e.g., based on text analysis, voice analysis/recognition, image analysis, optical character recognition (OCR), and/or the like) and determining features based on the information identified in the input.  For example, the input may be parsed, analyzed, and compared with keywords of features of applications and/or APIs. Furthermore, see figures 4, 6-8 (and related paragraphs)).  			Forming a UI that incorporates the resolved feature; Presenting the formed UI (see paragraph [0059], in some implementations, the chat bot (or chat bot user interface) may provide an overall view of APIs, including identifying newly added APIs, newly created APIs (e.g., from other uses of AEP 215) and/or legacy APIs, as well as corresponding source applications of the APIs, endpoints associated with the APIs, other applications that include or have been built using the APIs, and/or integration architecture for endpoints associated with the APIs.  The APIs may be sorted in a user interface of the chat bot (e.g., based on most frequently used APIs, in a chronological order of being added, in an order preferred or associated by a user, and/or the like. Furthermore, see figure 4 step 430 (and related paragraphs). See paragraphs [0074]-[0077] and figure 4 (and related paragraphs), AEP 215 selects one or more UIs for one or more APIs that are to be included in the application.  In some implementations, the UIs are a selected based on features or characteristics of selected APIs.  For example, a UI may be selected based on an ability of the UI to facilitate user interaction with a particular API.  In some implementations, AEP 215 may map the UIs to the APIs (or vice versa).  Accordingly, one or more UIs may be selected to enable a    			Obtaining feedback in relation to the presented UI or a feature   		thereof (see paragraph [0022], the AEP may select an appropriate API and/or UI based on artificial intelligence techniques, such as natural language processing of a message provided by a user, machine learning regarding user preferences for APIs and/or UIs, and/or the like.  Further, in some implementations, an application code associated with the selected APIs and/or UIs may be generated and/or deployed.  Accordingly, some implementations herein may allow for automated development and/or deployment of an application, thus saving user resources, time, and/or costs to develop the application.  In some implementations, suggestions for particular APIs and/or UIs may be provided to the user (e.g. along with requests for approval and/or feedback. See paragraph [0065], in some implementations, AEP 215 may, over a period of time and based on feedback collected, use machine learning to continually improve accuracy of an AI engine used to select APIs and/or reduce user intervention.  Accordingly, AEP 215 may automatically determine features that are to be included in the application from the input. See paragraph [0093], the example training data may include a determined API description and/or feature(s) and/or a user API machine learning may be facilitated through user feedback (e.g., whether identified APIs are selected or used for the application) and/or self-correction (whether AEP 215 selects or uses identified APIs)). 			Applying the feedback to train the trainable algorithm to resolve   		features of a UI (see paragraph [0022], the AEP may select an appropriate API and/or UI based on artificial intelligence techniques, such as natural language processing of a message provided by a user, machine learning regarding user preferences for APIs and/or UIs, and/or the like.  Further, in some implementations, an application code associated with the selected APIs and/or UIs may be generated and/or deployed.  Accordingly, some implementations herein may allow for automated development and/or deployment of an application, thus saving user resources, time, and/or costs to develop the application.  In some implementations, suggestions for particular APIs and/or UIs may be provided to the user (e.g. along with requests for approval and/or feedback. See paragraph [0065], in some implementations, AEP 215 may, over a period of time and based on feedback collected, use machine learning to continually improve accuracy of an AI engine used to select APIs and/or reduce user intervention.  Accordingly, AEP 215 may automatically determine features that are to be included in the application from the input. See paragraph [0093], the example training data may include a determined API description and/or feature(s) and/or a user API mapping, and the example machine learning may be facilitated through user feedback (e.g., whether identified APIs are selected or used for the application) and/or self-correction (whether AEP 215 selects or uses identified APIs)).  			wherein feedback for training the trainable algorithm derives   		from any one or more of, or a combination of:   				- project initiator and/or project owner selection of     			features presented to the project initiator and/or project owner;   			and wherein feedback is obtained from the one or more users   			performing the roles of the project initiator and/or project   			owner, the administrator and the project manager (see paragraph [0022], the AEP may select an appropriate API and/or UI based on artificial intelligence techniques, such as natural language processing of a message provided by a user, machine learning regarding user preferences for APIs and/or UIs, and/or the like.  Further, in some implementations, an application code associated with the selected APIs and/or UIs may be generated and/or deployed.  Accordingly, some implementations herein may allow for automated development and/or deployment of an application, thus saving user resources, time, and/or costs to develop the application.  In some implementations, suggestions for particular APIs and/or UIs may be provided to the user (e.g. along with requests for approval and/or feedback. See paragraph [0065], in some implementations, AEP 215 may, over a period of time and based on feedback collected, use machine learning to continually improve accuracy of an AI engine used to select APIs and/or reduce user intervention.  Accordingly, AEP 215 may automatically determine features that are to be included in the application from the input. See paragraph [0093], the example training data may include a determined API description and/or feature(s) and/or a user API mapping, and the example machine learning may be facilitated through user feedback (e.g., whether identified APIs are selected or used for the application) and/or self-correction (whether AEP 215 selects or uses identified APIs). Furthermore, see figures 5-6 (and related paragraphs), machine learning and user feedback based on user selection of features).  	  	With respect to claim 52 (new), Bijani teaches wherein the one or more users include one or more of, or a combination of, the following collaborators:  	a. A UI creation collaborator comprising a frontend developer and/or backend developer; b. A business analyst (see paragraphs [0020], [0029], [0055], [0064], developer, business analyst)  and feedback is obtained from said user(s) (see paragraph [0022], the AEP may select an appropriate API and/or UI based on artificial intelligence techniques, such as natural language processing of a message provided by a user, machine learning regarding user preferences for APIs and/or UIs, and/or the like.  Further, in some implementations, an application code associated with the selected APIs and/or UIs may be generated and/or deployed.  Accordingly, some implementations herein may allow for automated development and/or deployment of an application, thus saving user resources, time, and/or costs to develop the application.  In some implementations, suggestions for particular APIs and/or UIs may be provided to the user (e.g. along with requests for approval and/or feedback. See paragraph [0065], in some implementations, AEP 215 may, over a period of time and based on feedback collected, use machine learning to continually improve accuracy of an AI engine used to select APIs and/or reduce user intervention.  Accordingly, AEP 215 may automatically determine features that are to be included in the application from the input. See paragraph [0093], the example training data may include a determined API description and/or feature(s) and/or a user API mapping, and the example machine learning may be facilitated through user feedback (e.g., whether identified APIs are selected or used for the application). Furthermore, see figures 5-6 (and related paragraphs), machine learning and user feedback based on user selection of features).		  	With respect to claim 53 (new), Bijani teaches wherein the role of the project initiator and/or project owner, and role of the project manager, is performed by one user (see paragraphs [0020], [0022], [0026], [0029], [0055], [0064], developer or business analyst).
  	With respect to claim 55 (new), Bijani teaches wherein the feature includes any one or more, or any combination of, the following:   	- a description of a purpose or function for a proposed UI (see paragraph [0064], [0099]).  	With respect to claim 56 (new), Bijani teaches wherein user input includes:   	- image input data, the image input data including other input in a visual format; and - text input data, the text input data including other input in textual form (see paragraphs [0057], [0063], [0076], in some implementations, the input may be in the form of a message, text, an image, audio, video, and/or the like.  Accordingly, in some implementations, the features may be derived from the input using particular keywords of the input, selections or indications of features in the input, images of features in the input, and/or any other suitable information or input representative of features that are to be included in the application).  	With respect to claim 57 (new), Bijani teaches wherein user input includes other knowledge database (see paragraphs [0070]-[0071], [0085], according to some   	With respect to claim 58 (new), Bijani teaches wherein the trainable algorithm includes an artificial neural network model for natural language processing (NLP), and/or computer vision, including imaging or pattern recognition (see paragraphs [0022], [0026], [0063]-[0064], [0071], [0093], [0096], [0114], the AEP may select an appropriate API and/or UI based on artificial intelligence techniques, such as natural language processing of a message provided by a user, machine learning regarding user preferences for APIs and/or UIs, and/or the like).  	With respect to claim 59 (new), Bijani teaches wherein the trainable algorithm includes a computer vision enhanced segmentation algorithm for processing images recognised in the input (see paragraphs [0022], [0026], [0063]-  	With respect to claim 60 (new), Bijani teaches wherein the computer vision enhanced segmentation algorithm is able to segment regions and/or elements in an image input including one or more of, or a combination of: - chat bots; - pictures. - buttons; - blocks of text; - text labels; - fields; - controlled elements (see paragraph [0076], for example, a user may provide an image (e.g., a screenshot of a program, a video still of a UI, a scanned diagram, and/or the like) associated with a UI design, or describe (e.g., verbally through a chat bot) features of a UI design that are to be used in association with selected APIs.  Accordingly, AEP 215 may obtain a captured image (e.g., a hand drawing, a printed illustration, etc.) of a UI (e.g., by a camera, scanner, etc.) and may match the captured image to identify one or more UIs in the UI repository. Furthermore, see paragraphs [0022], [0026], [0063]-[0064], [0071], [0093], [0096], [0114]).  	With respect to claim 61 (new), Bijani teaches wherein a dataset entry label describes aspects of a feature, the label including any one or more of, or a combination of: - A feature which is related to the feature the subject of the label (see paragraph [0070], according to some implementations, an API repository may be any data structure (e.g., a list, a table, a database, an index, a task graph, and/or the like) that stores APIs and information corresponding to features and/or characteristics of the APIs. In some implementations, AEP 215 may track/store selections of APIs by AEP With respect to claim 64 (new), Bijani teaches wherein the formed UI includes a plurality of UI screens for presentation to the user, such that selection and/or validation is obtainable in relation to the plurality of UI screens, or region(s) of one or more UI screen(s), or features of one or more UI screen(s) (see paragraph [0028], the AEP selects a UI based on the APIs that the AEP selected for the application.  In some implementations, the AEP may select the UI from a UI repository, which may include a list of available UIs for an application and capabilities of the UIs).  	  	With respect to claim 65 (new), Bijani teaches wherein a workflow is resolvable by a trainable algorithm trained to identify a suitable link, linked features, or linked screens during the process of resolving features of the input, the suitable link(s), linked features and/or linked screens permitting the presented UI to function substantially the same as in a fully developed UI form (see paragraphs [0057]-[0058], the input may be in the form of a message, text, an image, audio, video, and/or the like.  Accordingly, in some implementations, the features may be derived from the input using particular keywords of the input, selections or indications of features in the input, images of features in the input, and/or any other suitable information or input representative of features that are to be included in the application. In some implementations, chat bots (e.g., associated with client device 210 and/or AEP 215) may provide the input to facilitation selection of APIs. The chat bots may utilize language processing to understand the user requests.  For example, a user may have access to a list of APIs (e.g., in an API repository) via a chat bot for a the user may describe features of the application and/or select APIs for the application from one or more of multiple different lists corresponding to different categories (e.g., basic, advanced, analytics, etc.) using the chat bot.  In some implementations, the chat bots may allow the user to inquire about particular APIs for an application of a particular industry. See paragraph [0061], as further shown in FIG. 4, process 400 may include determining a feature to be included in the application based on the input (block 420).  For example, AEP 215 may determine one or more features to be included in the application based on the input.  In some implementations, AEP 215 may determine the features to be in included in the application based on receiving the input associated with developing the application. Paragraphs [0063]-[0064], in some implementations, AEP 215 may determine features by analyzing and/or identifying information in the input (e.g., based on text analysis, voice analysis/recognition, image analysis, optical character recognition (OCR), and/or the like) and determining features based on the information identified in the input.  For example, the input may be parsed, analyzed, and compared with keywords of features of applications and/or APIs. Furthermore, see figures 4, 6-8 (and related paragraphs)).  	With respect to claim 66 (new), Bijani teaches wherein a wireframe view of the UI including the plurality of linked screens is presentable to the user, the wireframe view indicating the links between the UI screens and/or linked features therein (see paragraph [0080], in some implementations, example actions may include notifying a user of selected APIs/UIs (e.g., including generating a preview of the application, such as images/snapshots of the application, for the user).  For example,  	With respect to claim 67 (new), Bijani teaches wherein the selections, validations and/or customisations are made in relation to: - one or more alternative feature; - one or more alternative related features; presented to the user for selection, the alternatives presented for selection being resolvable by a trainable algorithm (see paragraph [0071] and figure 5, AEP 215 may obtain user input (e.g., via a chat bot) and may perform natural language processing (e.g., via an AI engine) to process the user input and provide a result of processing the user input to a deep learning tool, which may provide one or more APIs that satisfy a match threshold.  In some implementations, AEP 215 may make a selection of an API and/or obtain a user selection of an API (e.g., via a chat bot) and may provide the selection to a graphical database, which may store the selected API and act as a self-learning mechanism).  	With respect to claim 68 (new), Bijani teaches wherein the alternative(s) presented to the user are determined based on user input, prior user selections and validations (see figure 4 (and related paragraphs)).  	With respect to claim 69 (new), Bijani teaches wherein the plurality of labelled dataset entries includes an entry with a label that has been created by the user selecting, validating or customising a feature resolved by the trainable algorithm (see paragraphs [0093], [0099] and figures 6, 8 (and related paragraphs), example implementation 600 includes a chat bot and an AI engine that develops training data and/or facilitates machine learning. In FIG. 6, the chat bot may provide an audio input, a text input, a selectable input, and/or the like to the AI engine.  The example AI engine may utilize natural language processing, deep learning, and/or graphs for machine learning to produce training data and/or facilitate machine learning.  The example training data may include a determined API description and/or feature(s) and/or a user API mapping, and the example machine learning may be facilitated through user feedback (e.g., whether identified APIs are selected or used for the application) and/or self-correction (whether AEP 215 selects or uses identified APIs. Example implementation 800 includes an AI engine which may receive APIs/UIs (including one or more of selected APIs), custom UIs (e.g., provided by a user, such as via an image captured by a camera), and/or selected UIs.  As shown in FIG. 8, the AI engine may utilize a Naive Bayes analysis, deep learning, and/or image mapping for UI selection and/or corresponding machine learning.  The example AI engine may utilize AI to determine a UI that matches selected APIs, and may produce training data (e.g., for machine learning) and an output.  Further, as shown in the example implementation 800, the AI engine the training data may include an API description and/or feature(s) and UI images, while the output provides selected UIs).   	With respect to claim 70 (new), Bijani teaches wherein the trainable algorithm responds to text input provided by the user to suggest one or more project tasks to the user to assist generation of the UI (see abstract, paragraphs With respect to claim 71 (new), Bijani teaches wherein a chat bot or an external application to prompt the user to supply further input and/or update users on activities related to their roles including as project initiator and/or owner, administrator and project manager (see paragraph [0026], [0058]-[0059], [0064], [0071], [0076], [0089], [0090], [0093], [0096] and figures 5-7, chatbot).   	With respect to claim 72 (new), Bijani teaches wherein the chat bot or external application is trainable by applying NLP to scraped and/or crawled data, and/or dataset entries created by the trainable algorithm (see paragraph [0026], [0058]-[0059], [0064], [0071], [0076], [0089], [0090], [0093], [0096] and figures 5-7, chatbot, NLP and machine learning).  	With respect to claim 73 (new), Bijani teaches wherein the trainable algorithm is trainable on workflows and/or actions of the user to enable the chatbot or external application to suggest a project activity or communicate with a user  (see paragraph [0026], [0058]-[0059], [0064], [0071], [0076], [0089], [0090], [0093], [0096] and figures 5-7, suggesting APIs and UI).  	With respect to claim 74 (new), Bijani teaches wherein the method includes a further step of providing the user a clickable prototype of the presented UI and/or generating the UI in a development ready form (see paragraph [0080], example actions may include notifying a user of selected APIs/UIs (e.g., including generating a preview of the application, such as images/snapshots of the application, for the user).  
  	With respect to claim 75 (new), Bijani teaches wherein there is provided the further step of generating the UI in a stable code format permitting customisation while preserving the integrity of the coding, where each dataset entry corresponding to a resolvable feature has a corresponding stable code portion (see paragraphs [0022], [0029], [0035], [0079]-[0082], [0120] and figure 1, further, in some implementations, an application code associated with the selected APIs and/or UIs may be generated and/or deployed.  Accordingly, some implementations herein may allow for automated development and/or deployment of an application, thus saving user resources, time, and/or costs to develop the application).  	With respect to claim 76 (new), the claim is directed to a non-transitory computer readable storage medium that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above; wherein Bijani also teaches such a medium in paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US Pub. No. 2018/0307464) in view of Amrany et al. (US Pub. No. 2016/0350794 – hereinafter Amrany – IDS 10/01/2020).  	With respect to claim 54 (new), Bijani is silent to disclose wherein the feature includes:   	- An element, the element consisting of any one or more of, or any combination of, a logo, text, a shape, an icon, an emoji, a line, a widget, a controller, a menu, a map, background or other visual device; and - An attribute consisting of any one or more of, or any combination of, a screen type, project type, screen layout, text location, style, colour, gradient of a background, gradient of an element, a design pattern, shading, 3D or 2D effect, content, AR or VR effect, or other visual effect.  	However, in an analogous art, Amrany teaches wherein the feature includes:   	- An element, the element consisting of any one or more of, or any combination of, a logo, text, a shape, an icon, an emoji, a line, a widget, a controller, a menu, a map, background or other visual device; and - An attribute consisting of any one or more of, or any combination of, a screen type, project type, screen layout, text location, style, colour, gradient of a background, gradient of an element, a design pattern, shading, 3D or 2D effect, content, AR or VR effect, or other visual effect (see paragraphs [0075]-[0080], [0132], element and attributes of the features).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bijani’s teaching, which uses a device for determining a feature that may be included in the application based on an input associated with developing an application, wherein the features are elements and attributes as suggested by Amrany, as Amrany would provide better understanding of user intentions.	  	With respect to claim 62 (new), Bijani is silent to disclose wherein a dataset entry label describes aspects of a feature, the label including any one or more of, or a combination of: - A workflow which is related to the feature the subject of the label; - A link or rule which is related to the feature the subject of the label; - Accuracy data, including an input correlation algorithm score; - A trainable algorithm score; and/or - A rating in relation to one or more of an engagement, quality assurance or practicality parameter configured to assess user engagement, UI quality assurance, or UI practicality, respectively.   	However, in an analogous art, Amrany teaches wherein a dataset entry label describes aspects of a feature, the label including any one or more of, or a combination of: - A link or rule which is related to the feature the subject of the label (see paragraphs [0015], [0018]-[0019], [0039], plan and rules are stored and are applies based on user parameters).
  	With respect to claim 63 (new), Bijani is silent to disclose wherein a dataset entry label describes aspects of a feature, the label including a phrase or tag used to label the quality of a feature comprising any one or more of, or a combination of, the following: - the industry type of an element or attribute; - any other quality which describes the feature.  	However, in an analogous art, Amrany teaches wherein a dataset entry label describes aspects of a feature, the label including a phrase or tag used to label the quality of a feature comprising any one or more of, or a combination of, the following: - the industry type of an element or attribute; - any other quality which describes the feature (see paragraphs [0071], [0076], [0104], [0132], business type (i.e. industry type)).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bijani’s teaching, which uses a device for determining a feature that may be included in the application based on an input associated with developing an application, by describing aspect of the features as suggested by Amrany, as Amrany would provide better understanding of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Rathod (US Pub. No. 2014/0129942, 2011/0276396) set forth a method of presenting and accessing visual, video, stream media or multimedia actions and activities feeds and for dynamically monitoring, tracking, storing, processing and presenting physical or digital activities, actions, locations, behavior and status with dynamically attached active links (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192